1
                                                                               FILED IN THE
2                                                                          U.S. DISTRICT COURT
                                                                     EASTERN DISTRICT OF WASHINGTON



3                                                                    Nov 14, 2019
                                                                          SEAN F. MCAVOY, CLERK

4                          UNITED STATES DISTRICT COURT

5                       EASTERN DISTRICT OF WASHINGTON

6    UNITED STATES OF AMERICA,                       No. 1:18-PO-08248-MKD-1

7                        Plaintiff,                  ORDER GRANTING MOTION TO
                                                     DISMISS CASE WITH PREJUDICE
8    vs.
                                                     ECF No. 14
9    ANDREA L. BECK,

10                       Defendant.

11         Before the Court is the United States’ Motion to Dismiss Case with

12   Prejudice (ECF No. 14). For the reasons set forth in the motion;

13         IT IS HEREBY ORDERED:

14      1. The Motion to Dismiss Case with Prejudice (ECF No. 14) is GRANTED.

15      2. This case shall be DISMISSED WITH PREJUDICE.

16      3. The District Court executive is directed to file this order, provide copies to

17         counsel, and close the file.

18      DATED November 14, 2019.

19                                s/Mary K. Dimke
                                  MARY K. DIMKE
20                       UNITED STATES MAGISTRATE JUDGE



     ORDER - 1
